 1   RAYMOND J. MARKOVICH, ESQ.
     Pro Hac Vice
 2   USMAN SHAIKH LAW GROUP
 3   aka U.S. LAW GROUP
     427 N. Canon Drive, Suite 206
 4   Beverly Hills, CA 90210
 5   Tel: 212-634-4545
     Fax: 212-634-4546
 6   Email: ray@uslawgroupinc.com
 7
     Attorneys for Ralph T. Reilly
 8
 9
                              UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
12   Ralph T. Reilly, an individual,            Case No.: 2:18-cv-03775-PHX-MTL
13
                                 Plaintiff,     Honorable Michael T. Liburdi
14
            vs.
15                                              NOTICE OF DEPOSITION OF
16   Steve Wozniak, an individual; Woz U        STEVE WOZNIAK
     Education, LLC, an Arizona limited
17   liability company; Woz U Education
18   Holdings, LLC, a Delaware limited
     liability company; Southern Careers
19   Institute, Inc., a Texas corporation,
20
                                 Defendants
21
22   __________________________________

23
            PLEASE TAKE NOTICE that pursuant to Rules 26 and 30 of the Federal Rules of
24
25   Civil Procedure (“FRCP”), Plaintiff Ralph T. Reilly (“Plaintiff”), by and through his
26
     undersigned attorneys, will take the oral deposition of Defendant Steve Wozniak before a
27
     Certified Court Reporter beginning at 10:00 A.M., on Tuesday, January 7, 2020 at the
28


                       NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1   offices of Veritext, 1292 Lincoln Avenue, San Jose, CA 95125. The address for Mr.

 2   Wozniak is through the Defendants' counsel Aaron M. Finter, Schern Richardson Finter,
 3
     PLC, 1640 S. Stapley Drive, Suite 132, Mesa, Arizona 85204.
 4
 5         Pursuant to FRCP 34, Mr. Wozniak must also bring to the deposition the

 6   documents, electronically stored information, or objects specified on Exhibit A which is
 7
     attached hereto and incorporated herein, and must permit inspection, copying, testing,
 8
     and/or sampling of such documents, electronically stored information, or objects.
 9
10   West Hollywood, California
     Dated: November 26, 2019
11
                                                 USMAN SHAIKH LAW GROUP
12
13
14
                                                 Raymond J. Markovich, Esq.
15                                               Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
                       NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1                                        EXHIBIT A

 2                              REQUEST FOR PRODUCTION
 3
            Please produce for inspection by Reilly’s counsel the following documents:
 4
 5          1.     The articles of organization or incorporation of each Defendant that is

 6   an entity.
 7
            2.     The operating agreement or by-laws and minutes adopted on or after
 8
     January 2, 2010 by each Defendant that is an entity.
 9
10          3.     Financial statements of each Defendant that is an entity for fiscal year
11   ended in 2016 through 2018, including balance sheets, income statements and
12
     changes in financial position, audited by independent auditors if available
13
14   (collectively “Financials”).
15          4.     Financials of Woz U from inception, through 2018.
16
            5.     Schedules of fees and charges payable by or applicable to all persons
17
18   enrolling or participating in any activity of Woz U from inception.

19          6.     All contracts in writing or otherwise embodied or in a Document by and
20
     among the Defendants and each of them.
21
            7.     All Documents embodying or reflecting the curricular or academic or
22
23   vocational training offered to students or prospective enrollees of Woz U.
24          8.     All Documents transmitted by Woz to any Defendants communicating
25
     any proposed curricula, academics or vocational training offered to students or other
26
27   prospective enrollees of Woz U.

28

                                           3
                        NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1             9.    All Documents related to each material allegation in the Complaint and

 2   any special or affirmative defense(s) that you may have to each material allegation.
 3
               10.   All Documents identified by you for introduction into evidence in this
 4
 5   action.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            4
                         NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1   RAYMOND J. MARKOVICH, ESQ.
     Pro Hac Vice
 2   USMAN SHAIKH LAW GROUP
 3   aka U.S. LAW GROUP
     427 N. Canon Drive, Suite 206
 4   Beverly Hills, CA 90210
 5   Tel: 212-634-4545
     Fax: 212-634-4546
 6   Email: ray@uslawgroupinc.com
 7
     Attorneys for Ralph T. Reilly
 8
 9
10                            UNITED STATES DISTRICT COURT
11
                               FOR THE DISTRICT OF ARIZONA
12
     Ralph T. Reilly, an individual,             Case No.: 2:18-cv-03775-PHX-MTL
13
14                               Plaintiff,      Honorable Michael T. Liburdi
15          vs.
16                                               NOTICE OF SERVICE OF NOTICE
     Steve Wozniak, an individual; Woz U         OF DEPOSITION OF STEVE
17   Education, LLC, an Arizona limited          WOZNIAK
18   liability company; Wozu Education
     Holdings, LLC, a Delaware limited
19   liability company; Southern Careers
20   Institute, Inc., a Texas corporation,

21                         Defendants
     ___________________________________
22
23          Plaintiff hereby provides notice that on November 26, 2019, he has served upon
24
     the Defendants by email and United States first class mail, postage pre-paid, NOTICE OF
25
     DEPOSITION OF STEVE WOZNIAK addressed to aaron@srflawfirm.com and Aaron
26
27   M. Finter, Schern Richardson Finter, PLC, 1640 S. Stapley Drive, Suite 132, Mesa,
28   Arizona 85204.

         NOTICE OF SERVICE OF NOTICE OF DEPOSITION OF STEVE WOZNIAK
 1   Dated: November 26, 2019     U.S. LAW GROUP

 2
 3                                Raymond J. Markovich, Esq.
 4                                Attorneys for Plaintiff

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    2
        NOTICE OF SERVICE OF NOTICE OF DEPOSITION OF STEVE WOZNIAK
